Citation Nr: 1412469	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for sensory motor axonal neuropathy of the right and left lower extremities.  

3.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability.

4.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2013.

The issue of entitlement to VA disability compensation under 38 U.S.C.A. § 1151  for a lumbar spine disability and entitlement to service connection for sensory motor axonal neuropathy of the right and left lower extremities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  On March 29, 2013, at the time of a hearing before the Board and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of entitlement to a compensable rating for left ear hearing loss was requested.

2.  The Veteran does not have a lumbar spine disability that is attributable to active service or was caused or made worse by a service-connected disability.
CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable rating for left ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated during active service and a lumbar spine disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2008, November 2008, and December 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim for service connection for a lumbar spine disability, the record is devoid of any competent lay or medical evidence that the claimed disability is the result of a disease or injury incurred in or aggravated by active service.  Moreover, the Veteran does not contend that his lumbar spine disability is directly related to service.  

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had offered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is required to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

The Veteran does not contend that a lumbar spine disability was directly related to service.  Instead he claims that the lumbar spine disability was related to a nonservice-connected bilateral foot disability or as a result of treatment at a VA Medical Center (VAMC).  However, the Veteran is not in receipt of service connection for a bilateral foot disability and the claim for service connection as a result of treatment at a VAMC is being remanded for additional development.  Therefore, the Board finds that an examination is not necessary because the competent evidence of record does not indicate a relationship between the claimed lumbar spine disability and a period of active duty service or a service-connected disability.  

The Board also finds that all of the other duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran has withdrawn the appeal for the issue of entitlement to a compensable  rating for left ear hearing loss.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he has a lumbar spine disability as a result of treatment he received at a VAMC and secondary to a nonservice-connected bilateral foot disability.  He does not contend that his lumbar spine disability is directly related to service.  

The Veteran's service medical records do not show any findings or treatment for any lumbar spine disability.  Clinical evaluations of the spine were normal at the Veteran's December 1965 entrance examination and January 1967 separation examination.  The Veteran denied recurrent back pain on a report of medical history form prepared in conjunction with his separation examination.  

Private treatment reports from Lovelace Health Systems do not reflect any treatment for a lumbar spine disability.  

VA outpatient treatment reports dated from December 1990 to February 2013 include a November 2008 magnetic resonance imaging (MRI) of the spine which shows a diagnosis of degenerative changes at L3-4 and L4-5.  

The Veteran testified at a March 3013 hearing that he reported back pain and was prescribed arch supports for his foot disability which exacerbated his back problems.  He reported that he finally underwent diagnostic testing on his spine which revealed a lumbar spine disability.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disability, including as secondary to a service-connected disability.

As an initial matter, the Board notes that the Veteran claims that his lumbar spine was secondary to a bilateral foot disability.  However, the Veteran is not in receipt of service connection for a bilateral foot disability and service connection may not be granted as secondary to a bilateral foot disability because that bilateral foot disability is not a service-connected disability.  

With regard to direct service connection, the Veteran does not contend that the disability is directly related to service.  Moreover, there is no evidence of record to suggest that the Veteran's lumbar spine disability was caused or aggravated by the Veteran's active service.  Additionally, there is no evidence that arthritis of the lumbar spine manifested within one year of the Veteran's separation from active duty.  38 C.F.R. §§ 3.307, 3.309 (2013).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

The appeal of the issue of entitlement to a compensable rating for left ear hearing loss is dismissed.

Entitlement to service connection for a lumbar spine disability is denied.  





REMAND

A review of the claims file reveals that a remand is necessary before a decision can be made on the claims for entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for a lumbar spine disability and entitlement to service connection for sensory motor axonal neuropathy of the lower extremities.

The Veteran claims that treatment he received for a bilateral foot disability caused or aggravated a back disability and that the left and right neuropathy is related to the back disability.  

VA outpatient treatment reports show that the Veteran was treated for pes plano valgus and bilateral equinus.  In September 2008, a VA podiatrist indicated that the Veteran's orthotics appeared to be placing him in a varus position.  It is unclear whether the orthotics caused or aggravated the Veteran's back disability.  However, a January 2009 entry notes a report of low back pain radiating to the bilateral lower extremities.  Consequently, a VA examination with etiology opinion should be obtained.  

VA outpatient treatment reports dated through February 2013 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after February 2013 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2013.

2.  Schedule the Veteran for a VA examination with a specialist with expertise in treating disorders of the spine.  All indicated tests and studies should be performed.  The examiner must review the claims file and should note that review in the report.  The examiner should acknowledge and discuss the findings in the VA treatment records which show that the Veteran was treated with orthotics which placed him in a varus position and the lay statements from the Veteran asserting the occurrence of an additional lumbar spine disability caused by VA treatment and proximately due to VA negligence.  The examiner should provide the following opinions:

(a) After a full review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional lumbar spine disability due to VA treatment.   

(b) If any additional disability is diagnosed, the examiner should then offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment from 2008 to the present.  The examiner should also discuss whether any failure on part of VA to timely diagnose and properly treat the lumbar spine disorder caused or contributed to the Veteran's development of any additional disability and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.

(c) If any additional disability is diagnosed, the examiner should then offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is an event which was not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.

(d)  If the examiner determines that any additional lumbar spine disability was caused by VA treatment, the examiner should state whether the claimed neuropathy of the lower extremities was caused or aggravated by the lumbar spine disability.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


